Case 2:19-cv-00173-Z-BQ Document19 Filed 08/31/20 Pagelof1 PagelD 75

 

U.S. DISTRICT COUR
T
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT FILED

 

 

FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION AUG 3 | 2009
KURT DUANE WILLIAMS, §
§ ae U.S. DISTRICT COURT
Plaintiff, § LIN Beng
§ - a
Vv. § 2:19-CV-00173-Z-BQ
§
SCOTT BRUMLEY, et al., §
§
Defendants. §
§

ORDER ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION TO
DENY PLAINTIFF’S MOTION FOR RECONSIDERATION OF THE JUDGMENT

On July 29, 2020, the United States Magistrate Judge entered findings and conclusions in
this case (ECF No. 18). The Magistrate Judge RECOMMENDS that Plaintiff's Motion for
Reconsideration of the Judgment, self-titled in two parts as “Request: Court Order” (ECF No. 16)
and “Motion for Summary Judgment” (ECF No. 17) be DENIED. No objections to the findings,
conclusions, and recommendation have been filed.

After making an independent review of the pleadings, files, and records in this case and
the findings, conclusions, and recommendation of the Magistrate Judge, the Court concludes that
the findings and conclusions are correct. Accordingly, it is ORDERED that the findings,
conclusions, and recommendation of the Magistrate Judge are ADOPTED and that Plaintiff's
Motion (ECF Nos. 16, 17) is DENIED.

SO ORDERED.

August 3) , 2020.
CL  ——

MAVIHEW JJ KACSMARYK
ED STATES DISTRICT JUDGE
